DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Sep. 15, 2022, the applicants have amended claims 5, 6 and 14.
3. Claims 1-20 are pending in the application.

Response to Arguments
4. Applicant's arguments filed Sep. 15, 2022 have been fully considered but they are not persuasive regarding written description rejection and Improper markush group rejections. The examiner agrees with the applicant’s arguments regarding both prior art rejections since the proviso in claim 1 was overlooked by the examiner. Regarding written description rejection, the examiner does not agree with the applicant’s arguments that the instant specification has written description for preparing and using instant metal complexes where variables CY1, Cy2 and CY14 represent every known C5-C30 carbocyclic ring and every known C1-C30 heterocyclic ring in the art and M represents every known metal in the art. The applicants are reminded that in the art, C1 heterocyclic rings do not even exist. As stated clearly in the last office action, the only written description is for preparing and using instant metal complexes where variables CY1, CY2 and CY14 represent phenyl rings, variable X1 is C and metal id iridium.
                                          Regarding Improper Markush Group rejection, the examiner also does not agree with the applicant’s arguments that the instant compounds have a common core. Ads stated clearly in the last office action, the values of variables CY1, CY2, CY14, X1 and M are critical for the common core of these compounds. Also, there are prior art references against the instant compounds where variables CY1, CY2 and CY14 represent phenyl rings, variable X1 is C and metal id iridium as will be discussed under new grounds of rejection. Therefore, search will not be extended to additional species. The claims must be amended to read upon the elected species.

Conclusion
5. Rejection of claims 1-14 and 16-20 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
6. The Improper Markush Group rejection of claims 1-14 and 16-20 is maintained for the reasons of record.

   NEW       GROUNDS      OF     REJECTION
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP 3067361 A1).
Lee discloses organometallic compounds and organic light-emitting devices comprising these compounds. The Iridium complexes 139-156 (see pages 113-114) disclosed by Lee meet all the limitations of instant claims when variables CY1, CY2 and CY14 represent phenyl group and the metal is Iridium in the instant compounds of formula 1 except that variable R12 represents H in the instant compounds of formula 2B. However, Lee teaches interchangeability between H and several other variables including alkyl groups at this position in formula 2B (see variable R22 in formula 2B on page 14, lines 24-34 as well as page 11, lines 48-59). Therefore, it would have been obvious to one skilled in the art to prepare instant metal complexes having variable R12 as an alkyl group or other variables without affecting their utility of using them in organic light-emitting devices with reasonable expectation of success.

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625